Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Graham et al. US 5785862 teaches making polyferric sulphates from ferrous sulphates by oxidizing the ferrous sulphates to ferric sulphate via nitric acid and then polymerizing the ferric sulphate (Abstract). The reference teaches that ferrous oxide is oxidized to ferric oxide by nitric acid and hydrogen peroxide (Col. 1 lines 51-54). The Graham reference does not teach or suggest that nitrogen oxides are produced from the polymerizing step and are captured to recover nitric acid. Further the reference does not teach that the ferrous sulphate is obtained from iron oxide or the sulphate is deficient by 0.1-1%. These are essential limitations which are required by independent claim 1. 
Dependent claims 2, 3 and 6-18 depend from sole independent claim 1 and are being indicated allowable because of their dependence from this claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736